Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a Hearing aid e.g. in-the-ear (ITE) hearing aid has magnetic layer which is comprised of sub-section that is arranged on electrical component, and tab that delimits intermediate space adjoining electrical component in longitudinal direction. The independent Claim 1, identifies a uniquely distinct feature of “… a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component and at least one lug adjoining said section in the longitudinal direction and projecting beyond said at least one electrical component in the longitudinal  
said at least one electrical component in the longitudinal direction; and said housing having an inner wall and said at least one lug at least partially abuts said inner wall.” 

	The independent Claim 5, identifies a uniquely distinct feature of “….a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component and at least one lug adjoining said section in the longitudinal direction and projecting beyond said at least one electrical component in the longitudinal direction, said at least one lug delimiting an interspace adjoining said at least one electrical component in the longitudinal direction, said at least one lug 48 being flexible in bending or connects to said section via at least one articulated joint.” 

The independent Claim 18, identifies a uniquely distinct feature of “….a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component and at least one lug adjoining said section in the longitudinal direction and projecting beyond said at least one electrical component in the longitudinal direction, said at least one lug delimiting an interspace adjoining said at least one electrical component in the longitudinal direction; a printed circuit board foil having at least one layer selected formed from said magnetic layer or said electrical shielding layer: and a further electrical component disposed on said printed circuit board foil, said further electrical component is being disposed in said interspace.” 

The independent Claim 20, identifies a uniquely distinct feature of “….a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component and at least one lug adjoining said section in the longitudinal direction and projecting beyond said at least one electrical component in the longitudinal direction, said at least one lug is configured as reflecting surface for high frequency radiation.” 

The independent Claim 22, identifies a uniquely distinct feature of “….a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component and at least one lug adjoining said section in the longitudinal direction and projecting beyond said at least one electrical component in the longitudinal direction, an electrical shielding layer in addition to said magnetic layer and one of the following features of “  said electrical shielding layer being disposed in an area which is selected at least from one of an area of said at least one electrical component and an area of said at least one lug; said electrical shielding layer formed at least in some areas as a shielding foil; said magnetic layer and said electrical shielding layer form a multi- layer shielding foil at least in partial areas; said electrical shielding layer is thinner than said magnetic layer; said electrical shielding layer projecting beyond said magnetic layer in the longitudinal direction; at least one of said electrical shielding layer or said magnetic layer widening in a region of said at least one lug starting from said section; said electrical shielding layer in an area of said at least one lug is at least largely or completely closed in a circumference; or said magnetic layer being formed by individual strips which are applied to said electrical shielding layer.” 
	Nikles (US20190006757) teaches [0052] Figure 2 teaches coil core 26 is made cylindrical and extends along a longitudinal axis 28. Thus, coil core 26 has a first end face 30 and a second end face 32, which delimit coil core 26 in a longitudinal direction 34 that is parallel to longitudinal axis 28. On [0053] Nikles teaches a first shield 38 is placed flush on first end face 30, wherein first end face 30 is completely covered by first shield 38. In this case, first shield 38 adjoins coil core 26 without a gap. First shield 38 is materially connected, in particular glued, to coil core 26. In other words, first shield 38 adjoins coil core 26 without a gap. First shield 38 is made of a foil and has a planar design. In other words, first shield 38 extends substantially in one plane. The plane is perpendicular to longitudinal direction 34, so that planar first shield 38 is angled to 
	Kasztelan (US7260234) teaches the earpiece 1 can also be enclosed by an additional shielding capsule 30 (FIG. 4) within the hearing aid device. The antenna coil 4 according to the invention is then advantageously not directly wound around or on the earpiece 1, but rather around or on this shielding capsule 30. The shielding capsule 30 may be comprised of ferrite material, mu-metal, or an iron sheet. A comparatively large coil can also be arranged inside a hearing aid device almost without additional space requirement due to this feature. See at least col. 4 lines 1-15. The prior arts fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651